Citation Nr: 1015473	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right hip 
arthritis, to include as secondary to a service connected 
disability.  

2.  Entitlement to service connection for left hip arthritis, 
to include as secondary to a service connected disability.  

3.  Entitlement to service connection for a low back 
disability, to include as secondary to a service connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to September 
1973 and January 1982 to May 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the Veteran 
service connection for right and left hip arthritis and 
spinal stenosis of the lumbar spine.  

The issues have been recharacterized to better comport to the 
evidence of record and the Veteran's contentions.  

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in March 2010.  A transcript 
of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for arthritis of the 
left and right hips and a low back disability.  The Veteran 
contends that his disabilities are directly related to 
service and, at his March 2010 hearing, the Veteran's 
representative argued that the Veteran's claimed disabilities 
are related to his service connected disabilities.  The 
Veteran testified that he broke his right femur in 1972 
during training at Fort Knox, Kentucky.  

The Veteran is currently service connected for status post 
right knee meniscectomy, which is rated as 20 percent 
disabling; a residual of gunshot wound and status post old 
fracture of the right femur disability, which is rated as 10 
percent disabling; and hearing loss of the left ear, which is 
rated as noncompensable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary' s burden to rebut the 
presumption of aggravation in service.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
The competent evidence of record indicates that the Veteran 
currently has arthritis of his bilateral hips and a low back 
disability.  A January 2007 VA examination report notes that 
the Veteran was given diagnoses of arthritis of the hips and 
spinal stenosis, lumbar spine.  

Post service treatment records dated in August 1989 note that 
medical imaging was conducted and an impression of 
unremarkable examination of both hip joints, but the Veteran 
had previous injury of the right femur and calcification or 
ossification of the soft tissue near the greater trochanter 
is present, was given.  May 1991 private treatment records 
note that the Veteran complained of low back pain and that an 
assessment of stable mechanical spine pain was given.  

The Veteran's August 1964 enlistment examination notes that 
clinical evaluation revealed that he had an abnormal spine 
and it was noted that he had an acute back strain in the 
remote past; negative physical examination.  November 1966 
service treatment records (STRs) indicate that the Veteran 
complained of low back pain.  December 1972 STRs note that 
the Veteran had complaints of a history of broken femur, 
right leg, now has a steel rod and complaints of pain.  STRs 
dated in May 1987 note that the Veteran was shot in the right 
thigh by an unknown assailant.  An impression of gunshot 
wound, right femur, with some fragmentation, was given.  

Although the Veteran was noted to have an abnormal spine upon 
entry into service, it is not clear whether his current low 
back disability is the same as the condition noted upon entry 
into service; thus, the Board will address the Veteran's 
service connection claim on all possible theories of 
entitlement.  

A VA examination was conducted in January 2007 to determine 
the nature and etiology of the Veteran's claimed 
disabilities.  The examiner opined that it is not likely the 
Veteran's arthritis of the hips is related to his service-
connected knee because it is on both the right and left side.  
More likely than not it is a naturally occurring phenomenon.  
Regarding the low back disability, the examiner opined that 
it is not likely the Veteran's spinal stenosis is related to 
his service-connected knee but, rather, it is a naturally 
occurring phenomenon.  The Board notes that the examiner 
failed to address whether the Veteran's claimed disabilities 
are directly related to service or whether they are secondary 
to the Veteran's service-connected residual of gunshot wound 
and status post old fracture of the right femur disability.  
Furthermore, the examiner did not address whether the 
Veteran's current low back disability is the same condition 
noted upon entrance in August 1964 as an acute back strain in 
the remote past, and, if so, whether the condition was 
permanently aggravated by service pursuant to 38 C.F.R. § 
3.306(a).  

The Board finds that the January 2007 VA examination is 
inadequate, and because there is insufficient medical 
evidence for the Board to decide the Veteran's claims on a 
direct or secondary basis, a new VA medical examination must 
be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his right hip, left hip, and 
low back disabilities.  

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's right hip arthritis, 
left hip arthritis, and low back 
disability had there onset during, or are 
otherwise related to, service, including 
his 1972 right femur fracture, right knee 
injury, and gunshot wound to the right 
leg.  The examiner must accept as fact 
that the Veteran broke his right femur 
during service.  

If any of the above are answered in the 
negative, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's right 
hip, left hip, and low back disabilities 
are related to, or aggravated by, the 
Veteran's service-connected disabilities.  
The Veteran is service connected for 
status post right knee meniscectomy and a 
residual of gunshot wound and status post 
old fracture of the right femur 
disability.  The examiner is also to 
address whether the Veteran's right and 
left hip arthritis and low back 
disabilities are related to, or aggravated 
by, any and all of his service connected 
disabilities, including compensating 
measures such as use of a cane or altered 
gait.  

Finally, if the above requested opinions 
regarding the Veteran's claimed low back 
disability are answered in the negative, 
the examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's noted August 1964 back 
abnormality is the same condition as the 
Veteran's current low back disability, and 
if so, whether it was aggravated by active 
service.  If so, is it at least as likely 
as not that any increase in disability 
during service was due to the natural 
progression of the disease.  

A complete rationale must be provided for 
all opinions.  The examiner must discuss 
the Veteran's post-service treatment 
records and his STRs.  The claim folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



